Citation Nr: 1637724	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot drop and ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for right foot drop and ankle strain.

The record reveals that the Veteran requested a Board hearing in Washington, D.C. in conjunction with his appeal.  See September 2011 Substantive Appeal (VA Form 9).  However, in October 2011, he withdrew this request.  See 38 C.F.R. § 20.702(e) (2016) (reflecting that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This case was previously before the Board in June 2014, at which time it was remanded for additional development, including specifically for an addendum VA opinion addressing the etiology of the right ankle condition.  See June 2014 Board Remand (finding "the January 2010 VA examination to be inadequate for adjudicatory purposes" based on the VA examiner's failure to consider or address the Veteran's "competent report of continuous foot symptoms including pain and weakness, since service" and the fact that the VA examiner "also largely based his conclusion on a lack of medical records").  

That requested opinion was obtained in July 2014, and the RO continued to deny the claim in a November 2014 supplemental statement of the case (SSOC).  The case thus returned to the Board in December 2015, at which time the Board denied service connection for the right ankle disability.  

The Veteran appealed the Board's denial of service connection for a right ankle disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the Board's decision and to remand the issue to the Board for additional consideration.  Specifically, the JMR determined that the Board failed to adequately address apparent insufficiencies in the July 2014 addendum VA opinion.  The Court granted the JMR in July 2014, and the claim has returned to the Board. 

Finally, the Board notes that the Veteran has filed timely notices of disagreement in to rating decisions dated in March 2015 (denying service connection for a psychiatric disorder) and May 2015 (denying service connection for a bilateral hip disorder, left foot disorder, and low back disorder), respectively.  See April 2015 and September 2015 Notices of Disagreement (on VA Forms 21-0958).  The Agency of Original Jurisdiction (AOJ) has explicitly acknowledged VA's receipt of these NODs.  See May 2015 Notification Letter (acknowledging receipt of the Veteran's NOD as concerning the March 2015 rating decision); June 2016 Notification (acknowledging receipt of the Veteran's NOD as concerning the May 2015 rating decision)   Thus, although statements of the case (SOCs) have not yet been issues as concerning these issues, given the indication that readjudication is pending, remand of these claims is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the introduction above, the JMR indicated that the Board relied on an inadequate VA examination when it denied the claim.  Specifically, in providing the July 2014 VA addendum opinion, the VA physician "seem[ed] to rely heavily on the fact of intervening motor vehicle accidents (MVAs) and possible resulting injuries, but, at the same time, the examiner state[d] that such an etiology is 'speculative' without an EMG test to confirm."  See July 2016 JMR; July 2014 VA Addendum Medical Opinion.  The examiner further explained that, "because he did not have a report of EMG/NCV testing, he could not provide a definite opinion as to whether the [Veteran]'s drop foot was related to service, and that his statements as to the etiology were purely speculation."  See id.  

Given that the basis for the July 2014 VA opinion was the examiner's "purely speculative" determination of alternate etiology, and in light of the examiner's finding that electromyography and/or nerve conduction velocity studies would allow him to "definitely determine the right foot drop etiology," the Board finds that reexamination that includes the requisite neurological testing is required.  

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for his claimed right foot/ankle condition.  Any outstanding records of VA treatment should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's outstanding VA treatment records.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) (i.e., musculoskeletal, orthopedic, and/or neurologic) to assist in determining the nature and etiology of his right foot/ankle disability, diagnosed as right foot drop and ankle strain.  

The entire claims file and a copy of this must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology, including all neurological findings, should be reported in detail.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders affecting the Veteran's right foot/ankle. 

As to each identified right foot/ankle disability, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his right foot/ankle had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  Service treatment records reflecting the Veteran's complaints of and treatment for right ankle symptomatology in January 1973, September 1974, and October 1975;

*  Private treatment records, including: (i) records dated in November 2004 showing that the Veteran was evaluated for involuntary movement and clawing of the toes of the right leg after a motor vehicle accident, with reported onset two days after the accident; (ii) records dated in July 2008 reflecting the Veteran's reports that his right ankle pathology initially manifested during his active service and finding that the Veteran's neurological deficit was probably due to nerve root pressure from a herniated disc; and (iii) records dated in August 2009 reflecting the Veteran's report that his right ankle pain had its onset in active duty, with the foot drop beginning in "about [19]98"; 

*  The medical opinion of the Veteran's private treating physician dated in June 2010 indicating that she felt the Veteran's in-service foot/ankle injuries likely caused his right foot drop;

*  A VA physical therapy note dated in May 2010 including a diagnosis of right lower extremity foot drop due to an ankle injury in the 1970s while playing basketball.  

*  A nexus statement from the Veteran's private physician dated in November 2014 reiterating that the Veteran's right foot drop was caused by or a result of service due to "[p]robable mechanical damage to the nerve."


*  The July 2014 VA examination report and opinion determining that that electromyography and/or nerve conduction velocity studies would provide a definitive determination as to the etiology of the right foot drop.  

Additionally, for the purpose of rendering these opinions, the examiner(s) should accept as true the Veteran's contentions concerning the in-service origin of his right foot/ankle symptomatology and his assertions that he has had continuing symptoms since that time.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to, and compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




